DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on Feb. 4, 2021, the applicants have canceled claim 22 and furthermore, have amended claims 1 and 5.
3. Claims 1-21 are pending in the application.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The specification teaches inhibitory effect of instant compounds on PAD4 activity as shown in table 11 on pages 587-610 of specification. Based on these teachings, the instant compounds will have therapeutic utility for treating specific disease conditions where PAD4 inhibitors are well known in the prior art to have therapeutic utility. However, there is no teaching either in the specification or prior art references provided showing well established utility of PAD4 inhibitors for treating acute or chronic lymphocytic leukemia, ankylosing spondylitis, colitis, lupus, multiple sclerosis, ulcerative colitis and every known cancer in the art. There are no working examples present showing efficacy of instant compounds in animal models of acute or chronic lymphocytic leukemia, ankylosing spondylitis, colitis, lupus, multiple sclerosis, ulcerative colitis and in vitro cell lines of tissues representing every known cancer in the art. In absence of such teachings, guidance, prior art and working examples, it would require undue experimentation to demonstrate efficacy of instant compounds in animal models of acute or chronic lymphocytic leukemia, ankylosing spondylitis, colitis, lupus, multiple 

7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "C1-5 alkyl substituted with 1-4F, Cl, OH and cycloalkyl for the value of variable R4" in claim1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "C1-4 alkyl substituted with 1-4F, OH for the value of variable R4" in claim1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10. Claim 14 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Devraj (WO 2017/100594 A1, cited on applicant’s form 1449).
.
Claim Rejections - 35 USC § 103
11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Devraj (WO 2017/100594 A1, cited on applicant’s form 1449).
Devraj discloses Bicyclic inhibitors of PAD4. The compounds, I-208 (see page 51) and I-280 (see page 58) disclosed by Devraj meet all the limitations of instant claim when ring A represents monocyclic piperidine ring except that in compound I-280, variable R3 represents F instead of –OCH3 and in compound I-208, variable R4 represents C-substituted with three F instead of OH and (CH3)2 group. However, Devraj teaches this interchangeability for these variables as shown in compound I-210 where R3 represents .

Allowable Subject Matter
14. Claims 4-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 and 17-19 are allowed since the instant compounds of formula (I) are neither disclosed nor obvious over the prior art. In the prior art, Devraj (WO 2017/100594 A1, cited on applicant’s form 1449) discloses compounds, I-275, I-276, I-287, I-368 and I-372 to I-376 on pages 58-67 which do anticipate the instant claims. However, these compounds are excluded by a proviso in claim 1.

15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625